 1

 2

 3

 4

 5

 6

 7

 8                                 UNITED STATES DISTRICT COURT
 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    RALPH COLEMAN, et al.,                           No. 2:90-cv-0520 KJM DB P
12                       Plaintiffs,
13           v.                                        ORDER
14    EDMUND G. BROWN, JR., et al.,
15                       Defendants.
16

17

18                  As signaled by its October 17, 2018 order, ECF No. 5967, the court is prepared to

19   clarify certain provisions of its October 12, 2018 order, ECF No. 5949. The court has received

20   and reviewed a stipulation and proposed order from the parties, ECF No. 5971, and a submission

21   from counsel for Dr. Golding, ECF No. 5969. After consideration of the foregoing, and good

22   cause appearing, for the reasons explained below, the court modifies certain provisions of the

23   October 12, 2018 order.

24                  Three paragraphs of the October 12, 2018 order (paragraphs 3, 4, and 5) are the

25   subject of the parties’ proposed stipulation and order, and one paragraph (paragraph 2) is the

26   subject of the filing by counsel for Dr. Golding, which she urges be considered in connection with

27   any modification or clarification of the order. See ECF No. 5969 at 1.

28   /////
                                                       1
 1                     The paragraphs at issue previously provided:
 2                     2. Defendants shall not retaliate against Dr. Golding or any person
                       who assisted him in preparing his report.
 3
                       3. Defendants shall not conduct any investigation of their own into
 4                     the allegations contained in Dr. Golding’s report.
 5                     4. Defendants shall neither compel an interview of, nor request or
                       take a voluntary interview with, any employee of the CDCR, the
 6                     Attorney General’s Office, or the Governor’s office, about the issues
                       raised in Dr. Golding’s report.
 7
                       5. To the extent any provision of this order might preclude
 8                     defendants from working in good faith toward an adequate and
                       durable remedy in this action, or from doing any other work with
 9                     which they are tasked, they may request specific relief from the court.
                       Any such request shall be preceded by a meet and confer with
10                     plaintiffs and a courtesy consultation with counsel for Dr. Golding,
                       and shall be presented to the court for review and resolution before
11                     any potentially precluded action is taken by defendants.
12   ECF No. 5949 at 5.
13                     The parties do not request any change to, or elimination of, paragraph 2 of the
14   order. They propose elimination of paragraph 5 of the order, and modification of paragraphs 3
15   and 4, as follows:
16                     3. Defendants shall not conduct any investigation of their own—for
                       example, through CDCR’s Office of Internal Affairs—into the
17                     allegations contained in Dr. Golding’s report. This does not prohibit
                       Defendants, or their counsel, from gathering documents or speaking
18                     with or conducting voluntary interviews of any person about the
                       issues raised in Dr. Golding’s report.
19
                       4. Defendants shall not compel an interview of any employee of the
20                     CDCR, the Attorney General’s Office, or the Governor’s office,
                       about the issues raised in Dr. Golding’s report.
21

22   ECF No. 5971, at 3. The October 12, 2018 order will be modified consistent with the stipulation
23   of the parties.
24                     Dr. Golding requests that “any investigation or interview related to his report
25   comply with California’s whistleblowing statutes” and that the court’s prior order “precluding
26   coercive ‘voluntary’ interviews and non-voluntary interviews be maintained.” ECF No. 5969 at
27   1, 4. While this court has the “power to conduct an independent investigation in order to
28   determine whether it has been the victim of fraud,” Chambers v. Nasco, Inc., 501 U.S. 32, 44
                                                          2
 1   (1991) (internal citation omitted), the court does not under the current circumstances of this
 2   matter have the power to order state officials to conform their conduct to the requirements of state
 3   law. See Pennhurst State School and Hospital v. Halderman, 451 U.S. 1 (1981). At the same
 4   time, the court notes defense counsel’s representations in open court that he and his clients are
 5   complying and will comply with all applicable provisions of California law, including but not
 6   limited to the state’s whistleblower protection laws.
 7                  Paragraph 1 of the court’s October 12 order, which effects a litigation hold and
 8   requires defendants to “preserve all evidence relevant to Dr. Golding’s report and the issues
 9   raised by that report and prevent or cease any ongoing destruction of related documents or
10   information,” is confirmed, as is Paragraph 2, which prohibits defendants from retaliating against
11   “Dr. Golding or any person who assisted him in preparing his report.” ECF No. 5949 at 5.
12                  In accordance with the above, IT IS HEREBY ORDERED that:
13                  1. The court’s October 12, 2018 order, ECF No. 5949, is hereby modified as
14   follows:
15                  a. Paragraph 3 of the order at page 5 is modified to provide: 3. Defendants shall
16   not conduct any investigation of their own—for example, through CDCR’s Office of Internal
17   Affairs—into the allegations contained in Dr. Golding’s report. This does not prohibit
18   defendants, or their counsel, from gathering documents or speaking with or conducting voluntary
19   interviews of any person about the issues raised in Dr. Golding’s report.
20                  b. Paragraph 4 of the order at page 5 is modified to provide: 4. Defendants shall
21   not compel an interview of any employee of the CDCR, the Attorney General’s Office, or the
22   Governor’s office, about the issues raised in Dr. Golding’s report.
23                  c. Paragraph 5 of the order at page 5 is eliminated.
24                  2. In all other respects, the October 12, 2018 order is confirmed.
25                  SO ORDERED.
26   DATED: October 18, 2018.
27
                                                        UNITED STATES DISTRICT JUDGE
28
                                                       3
